t c memo united_states tax_court xibitmax llc petitioner v commissioner of internal revenue respondent docket no 3867-15l filed date eric william johnson for petitioner shannon m harmon melissa jane hedtke and john schmittdiel for respondent memorandum findings_of_fact and opinion nega judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under section s and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with the collection of dollar_figure in penalties and additions to tax arising from petitioner’s failure_to_file timely form sec_941 employer’s quarterly federal tax_return for consecutive quarters ending date through date and form_940 employer’s annual federal unemployment futa_tax return for tax_year as well as for failure to pay and make required deposits of the associated employment and trust_fund_taxes for all periods above periods at issue 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2we use the term employment and trust fund tax to refer to taxes under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and employee_income_tax_withholding see 138_tc_348 stevens tech inc v commissioner tcmemo_2014_13 at otto’s e-z clean enters inc v commissioner tcmemo_2008_54 slip op pincite n after concessions by the parties the only issues remaining for decision are whether petitioner is liable for the additions to tax under sec_6651 and and for the penalty under sec_6656 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner xibitmax llc is a limited_liability_company organized and having its principal_place_of_business in minnesota bruce powell founded petitioner in he has always been its sole shareholder and officer petitioner operates nationally in the business of designing and constructing trade_show displays the nationwide scope of petitioner’s business requires mr powell to travel frequently to various conventions and trade shows where he supervises and coordinates the installation of his designs and displays in late owing to this frequent travel mr powell sought to hire an additional employee to manage petitioner’s day-to-day front office operations on 3petitioner concedes that it did not seek a collection alternative or challenge the lien or the proposed levy as defective or on procedural grounds and does not seek to do either as part of this case respondent concedes that petitioner was not previously afforded an opportunity to dispute the penalties and additions to tax for the periods at issue and may do so as part of this case the recommendation of his colleagues within the community mr powell hired a full-time office administrator who had ably performed with other similarly sized businesses in the area she was initially tasked with maintaining petitioner’s accounts_payable and receivable and tracking basic job costs as time progressed however mr powell recognized he would soon need to begin addressing petitioner’s payroll and the associated employment and trust_fund_taxes mr powell assigned these duties to the office administrator believing she was wholly capable of managing these new responsibilities without giving regard to the fact that she--like mr powell--had no experience in these fields mr powell did not establish any controls or other means for monitoring her performance in late the office administrator assumed part-time status working only one or two days a week although her attendance had become sporadic mr powell believed she was keeping up with all of her job assignments faced with unfavorable market conditions and difficulties sustaining cashflow in the first quarter of mr powell directed the office administrator to defer payment of petitioner’s employment and trust_fund_taxes until later that year which she did in late mr powell directed the office administrator to resume payment of petitioner’s employment and trust_fund_taxes she did not although mr powell had by this time assumed some of the administrator’s office duties--in the light of her waning attendance--and had full access to and often reviewed petitioner’s books and only checking account it eluded his attention that petitioner was continually failing to pay its employment and trust_fund_taxes throughout this period petitioner continued to pay its suppliers vendors and creditors while continuing to withhold employment_taxes from its employees in petitioner discharged the office administrator mr powell hired temporary staffers to address the backlog in her work and he transferred administration of petitioner’s payroll to an outside agency the temporary staffers brought to mr powell’s attention their discovery of petitioner’s continued tax noncompliance despite this discovery mr powell directed the staffers to focus on other issues and declined to address petitioner’s tax noncompliance it was not until when respondent contacted petitioner’s outside payroll agency and requested petitioner’s delinquent filings that petitioner made an effort to come into full compliance with its tax filing but not its tax payment obligations on date petitioner filed form_941 returns for its first and second quarters of on date petitioner filed its remaining form_941 returns for all quarters of and and its form_940 for year as petitioner filed these returns respondent assessed the tax there reported and applied additions to tax and penalties under sec_6651 and and while petitioner has made some payments toward these accumulated liabilities to date each period at issue still carries a balance on date respondent sent a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s unpaid liabilities for the first and second quarters of on date respondent mailed petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing for the same on date respondent mailed petitioner another letter this one seeking to collect by levy petitioner’s unpaid and liabilities in response to each of these letters petitioner filed a timely form request for a collection_due_process or equivalent_hearing in its request petitioner sought only abatement of the assessed penalties and additions to tax on date a settlement officer so with respondent’s appeals_office conducted a face-to-face collection_due_process cdp hearing with petitioner’s representative the so determined petitioner was ineligible for the requested relief as petitioner was unable to show its failures were grounded in reasonable_cause on date the appeals_office issued petitioner a notice_of_determination sustaining the collection actions additions to tax and penalties opinion i jurisdiction and standard of review sec_6320 and sec_6330 require the commissioner to notify a taxpayer if he has filed a lien or intends to levy on that taxpayer’s property the notice must inform the taxpayer of his or her right to a cdp hearing regarding the filing of a lien or the proposed collection action sec_6330 sec_6320 in a cdp hearing taxpayers may raise any relevant issue or request the consideration of a collection alternative sec_6330 taxpayers may not challenge the existence or amount of the underlying tax_liability unless they did not otherwise have an opportunity to do so sec_6330 once the commissioner issues a notice_of_determination at the conclusion of the cdp hearing the taxpayer may seek judicial review by filing a petition with this court sec_6330 when the underlying tax_liability was properly at issue in the cdp hearing we review the commissioner’s determination de novo 114_tc_604 respondent concedes that petitioner is entitled to challenge its underlying liabilities for the penalties and additions to tax accordingly we review petitioner’s liabilities de novo petitioner concedes it failed to file timely and failed to pay and deposit the required employment and trust_fund_taxes petitioner maintains its failures were due to reasonable_cause and believes the assessed penalties and additions to tax are inappropriate petitioner bears the burden of proving reasonable_cause and establishing that the penalties or additions to tax are inappropriate see rule a 116_tc_438 ii sec_6651 addition_to_tax failure to timely file sec_6651 imposes upon taxpayers an addition_to_tax for failure_to_file a timely return the addition_to_tax will not apply if the taxpayer shows its failure was due to reasonable_cause not willful neglect id a taxpayer demonstrates reasonable_cause when it shows that despite exercising ordinary business care and prudence it was unable to file the return on time sec_301_6651-1 proced admin regs the obligation to file timely is the taxpayer’s unambiguous and nondelegable and reliance on an agent generally will not amount to reasonable_cause for untimely filing 469_us_241 taxpayers bear a heavy burden when attempting to prove reasonable_cause for failure_to_file timely id pincite see 77_f3d_236 8th cir petitioner concedes it failed to file timely returns for all periods at issue petitioner argues however it had reasonable_cause as it had relied on its employee for the timely preparation and filing of form sec_941 and mr powell as petitioner’s sole owner and officer was aware of petitioner’s employment and trust fund tax filing obligations but was unfamiliar with the process and procedure despite his own unfamiliarity he tasked an administrative employee with the duty_of preparing and filing petitioner’s tax returns this employee did not hold herself out as having any credentials experience or training in the preparation filing or payment of employment and trust fund tax returns mr powell however believed she would be up to the task despite her lack of know-how and experience petitioner did not supervise or monitor the quality of the employee’s work and had no system in place to do so the employee worked part time-- once or twice a week --during the periods in issue although the employee was often the only worker managing petitioner’s front-office affairs petitioner was not concerned with her irregular attendance and continued to believe she would be capable of executing her collective duties not just the management of petitioner’s employment and trust fund tax filings but also the administration of nearly every other aspect of its day-to-day front office operations petitioner was by no means disabled from ensuring it was meeting its statutory duties it was not rendered incapable of filing by a series of factors largely beyond its control see boyle u s pincite n petitioner’s failure_to_file timely resulted from its reliance on an unqualified part-time_employee supervision of the output and quality of an employee’s work product is a factor wholly under an employer’s control petitioner’s failure to adequately oversee its employee’s performance--or here to ensure that the employee was simply performing--was objectively unreasonable and is indicative of a lack of business care and prudence if not reckless indifference we sustain respondent’s determination as to the sec_6651 additions to tax iii sec_6651 addition_to_tax failure to timely pay sec_6651 imposes upon a taxpayer an addition_to_tax for failing to pay taxes when due like the addition for failure_to_file timely this addition will not be applied if the taxpayer establishes reasonable_cause for its failure sec_6651 to show reasonable_cause the taxpayer must have exercised ordinary business care and prudence in making adequate provision for its reasonably foreseeable tax obligations and have taken the appropriate and prudent steps necessary to ensure compliance therewith sec_301_6651-1 proced admin regs when payment of trust_fund_taxes is at issue taxpayers may be held to a heightened standard id subpara see 390_f3d_1035 7th cir concert staging servs inc v commissioner tcmemo_2011_231 slip op pincite petitioner concedes it failed to and has yet to fully pay its employment and trust fund tax_liabilities for the periods at issue as before petitioner’s reasonable_cause argument takes the shape of reliance on its employee and as before reliance on an undersupervised underqualified part-time_employee is insufficient to establish ordinary business care and prudence mr powell testified that on at least one occasion he directed his employee not to remit--to defer --payment of petitioner’s employment and trust_fund_taxes this was done in early while petitioner was facing cashflow problems during a national economic recession later that year however he instructed his employee to resume making timely payments on petitioner’s tax obligations but the payments never resumed during all periods at issue petitioner continued to withhold employment_taxes from the paychecks of its employees and continued to pay its vendors and creditors although he had access to and would frequently review petitioner’s only bank account mr powell never noticed or chose to overlook the fact that petitioner’s employment and trust fund tax_payments were not being drawn from its account when petitioner’s noncompliance was brought to its attention in petitioner declined to take any remedial actions petitioner took no action until to date petitioner has failed to fully pay the principal balances for the periods at issue to the extent that petitioner attempts to present hardship or inability to pay as reasonable_cause petitioner fails to meet its burden_of_proof petitioner offered only the uncorroborated testimony of its sole officer and shareholder as to the nature of petitioner’s financial status during the periods at issue although mr powell credibly testified that petitioner suffered during the economic downturn of the periods at issue this does not alone establish reasonable_cause during the periods at issue petitioner was able to continue operations market its services to clients and pay its vendors creditors and employees petitioner’s failure to comply with its employment and trust fund tax obligations resulted from a choice to focus on business matters rather than tax compliance there was no ordinary and prudent care or consideration taken by petitioner to ensure it complied with its known federal tax obligations we sustain the additions to tax under sec_6651 iv sec_6656 penalty failure to deposit sec_6656 imposes a penalty for a taxpayer’s failure_to_make_timely_deposits of tax unless the failure was due to reasonable_cause and not willful neglect in evaluating reasonable_cause under sec_6656 the court looks to the analogous provisions of sec_6651 see stevens techs inc v commissioner tcmemo_2014_13 at petitioner admits it failed to make its required deposits for the periods at issue under the facts of this case including the alleged miscommunication between mr powell and his office administrator and the poor performance of the same petitioner has not established reasonable_cause for its failures we sustain the sec_6656 penalties see mcnair eye ctr inc v commissioner tcmemo_2010_81 in the light of our holdings above and recognizing the concessions between the parties we sustain the notice_of_determination and the related collection actions we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
